Case 1:17-cr-00036-JMS-TAB Document 89 Filed 06/17/21 Page 1 of 1 PageID #: 250


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                              Plaintiff,           )
                                                   )
                        v.                         )      Cause No. 1:17-cr-00036-JMS-TAB
                                                   )
  JONATHAN A. MATT (01),                           )
                                                   )
                              Defendant.           )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation dkt

[88] recommending that Jonathan A. Matt’s supervised release be revoked, pursuant to Title 18

U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Dinsmore's Report and Recommendation dkt [88]. The Court finds that Mr. Matt committed

Violation Number 1 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

for Offender under Supervision, dkt [56]. The Court dismisses Violation 2 at dkt [66] and

Violations 3-5 at dkt [76]. The Court now orders that the defendant's supervised release is

therefore REVOKED, and Mr. Matt is sentenced to the custody of the Attorney General or his

designee for a period of ten (10) months with no supervised release to follow. The Court

recommends placement at FCI Terre Haute, Indiana security satellite camp.




      Date: 6/17/2021




Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system

  United States Probation Office, United States Marshal
